Title: From Alexander Hamilton to George Washington, 18 September 1790
From: Hamilton, Alexander
To: Washington, George


Treasury DepartmentSeptr. 18th. 1790.
sir
I have the honor respectfully to inform you that on the 15th. inst: your Commission to William Winn as Surveyor of the port of Winton in N. Carolina was brought to my Office by a gentleman from that State. Conceiving it an irregular mode of procedure in a case of that nature, I have written to Mr. Winn a letter of which the enclosed is a copy. In the mean time I have deemed it my duty to lay the circumstances before you.
I have the honor to be, with perfect respect, sir,   Yr. most Obedient & most hume. servt.
Alexander Hamilton
